UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1186



PAMELA MARSHALL,

                                              Plaintiff - Appellant,

          versus


DOCTOR FRANCIS J. HARVEY; LTC WILLIAM LUKENS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-01160-LMB)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Marshall, Appellant Pro Se.    Larry Lee Gregg, Assistant
United States Attorney, Kevin Jason Mikolashek, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pamela    Marshall   appeals    the    district   court’s   order

granting her former federal employer’s motion for summary judgment

as to her petition for review of the Merit System Protection

Board’s decision and on her employment discrimination claim.             We

have   reviewed    the   record   and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court. Marshall v. Harvey, No. 1:06-cv-01160-LMB (E.D. Va. Feb. 9,

2007; filed Feb. 15, 2007 & entered Feb. 16, 2007).                We deny

Marshall’s motion to expedite as moot and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -